Case: 21-2171   Document: 28     Page: 1    Filed: 12/02/2022




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 GERRY E. GUDINAS,
                  Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2021-2171
                 ______________________

     Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-2640, Judge Amanda L. Mere-
 dith, Judge Coral Wong Pietsch, Judge William S. Green-
 berg.
                  ______________________

                Decided: December 2, 2022
                 ______________________

    KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellant.

     AMANDA TANTUM, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellee. Also represented
 by BRIAN M. BOYNTON, ERIC P. BRUSKIN, PATRICIA M.
 MCCARTHY; Y. KEN LEE, DEREK SCADDEN, Office of General
Case: 21-2171    Document: 28      Page: 2    Filed: 12/02/2022




 2                                    GUDINAS   v. MCDONOUGH



 Counsel, United States Department of Veterans Affairs,
 Washington, DC.
                 ______________________

 Before STOLL, BRYSON, and CUNNINGHAM, Circuit Judges.
 BRYSON, Circuit Judge.
      Appellant Gerry Gudinas was awarded a 50 percent
 disability rating for his service-connected post-traumatic
 stress disorder (“PTSD”) in 2005. In 2015, Mr. Gudinas
 filed a claim to increase his PTSD rating, and the Depart-
 ment of Veterans Affairs (“DVA”) determined that he was
 entitled to a 100 percent rating for PTSD. Mr. Gudinas
 challenges the DVA’s determination of the effective date for
 his 100 percent rating, arguing that his 2015 submission
 regarding PTSD constituted new and material evidence re-
 garding a 2014 claim he made for sleep apnea. For the rea-
 sons set forth below, we affirm.
                               I
      Mr. Gudinas served in the United States Army from
 October 1966 to October 1968. In September 2005, the
 DVA determined that Mr. Gudinas suffered from service-
 connected PTSD and awarded him a 50 percent disability
 rating for that condition. The DVA also awarded Mr. Gudi-
 nas a 10 percent disability rating for service-connected tin-
 nitus. On May 30, 2014, Mr. Gudinas filed a claim for
 service-connected sleep apnea. The DVA denied that claim
 in an August 2014 rating decision. Mr. Gudinas timely
 filed a notice of disagreement with the August 2014 rating
 decision for sleep apnea.
     On October 26, 2015, counsel for Mr. Gudinas sent a
 letter to the DVA indicating that Mr. Gudinas was “cur-
 rently pursuing a claim for service connection for sleep ap-
 nea as secondary to his service-connected PTSD.” J.A. 49.
 Along with that letter, Mr. Gudinas sent a form requesting
 increased compensation for total disability based on
Case: 21-2171    Document: 28      Page: 3    Filed: 12/02/2022




 GUDINAS   v. MCDONOUGH                                     3



 individual unemployability (“TDIU”) and a supplemental
 claim to increase his disability rating for PTSD. The DVA
 denied Mr. Gudinas’s TDIU claim but increased his PTSD
 disability rating to 100 percent. The DVA determined that
 Mr. Gudinas was entitled to an effective date of October 26,
 2015, for his increased rating.
     In November 2016, Mr. Gudinas submitted a notice of
 disagreement regarding the effective date for his 100-per-
 cent rating for PTSD. He argued that under the pertinent
 DVA regulation, 38 C.F.R. § 3.156(b), he was entitled to an
 effective date of May 30, 2014, because his October 2015
 submission constituted new and material evidence relating
 to his May 2014 claim for sleep apnea. The DVA denied
 entitlement to an earlier effective date. Mr. Gudinas ap-
 pealed that denial to the Board of Veterans’ Appeals.
     The Board rejected Mr. Gudinas’s contention that he
 was entitled to an earlier effective date for his 100-percent
 PTSD rating on the ground that his May 30, 2014, claim
 for sleep apnea was not related to his PTSD claim. The
 Board noted that Mr. Gudinas’s May 2014 claim did “not
 mention a psychiatric disability,” such as PTSD, and that
 the claim “contained no mention of or indication that [Mr.
 Gudinas] intended to file a claim for an increase in the
 PTSD rating.” J.A. 132. Accordingly, the Board held that
 the correct effective date for Mr. Gudinas’s 100 percent
 PTSD rating was October 26, 2015, the date of the request
 for an increase in his PTSD rating.
     Mr. Gudinas appealed the Board’s decision to the
 United States Court of Appeals for Veterans Claims (“the
 Veterans Court”). In that appeal, Mr. Gudinas argued that
 the Board erred by failing to address whether the October
 2015 submissions constituted new and material evidence
 relating to the May 2014 claim. The Veterans Court began
 by assuming that Mr. Gudinas’s sleep apnea claim could be
 construed as a claim for secondary service connection to his
 PTSD. The court nevertheless affirmed the Board’s
Case: 21-2171     Document: 28      Page: 4    Filed: 12/02/2022




 4                                     GUDINAS   v. MCDONOUGH



 decision because “[t]he law is clear that claims for second-
 ary service connection are not claims for increased compen-
 sation and are not part and parcel of a claim for increased
 compensation for the primary condition.” Gudinas v.
 McDonough, 34 Vet. App. 25, 37 (2021). The court added
 that “the Board essentially considered whether § 3.156(b)
 was triggered when it determined the nature of the May
 2014 claim,” and determined that section 3.156(b) was not
 triggered. Id. Mr. Gudinas appealed to this court.
                               II
     We must affirm the decision of the Veterans Court un-
 less it is “(A) arbitrary, capricious, an abuse of discretion,
 or otherwise not in accordance with law; (B) contrary to
 constitutional right, power, privilege, or immunity; (C) in
 excess of statutory jurisdiction, authority, or limitations, or
 in violation of a statutory right; or (D) without observance
 of procedure required by law.” 38 U.S.C. § 7292(d)(1). Our
 review is limited to challenges to the “validity of any stat-
 ute or regulation or any interpretation thereof . . . , and to
 interpret constitutional and statutory provisions, to the ex-
 tent presented and necessary to a decision.” Id. § 7292(c).
 We may only review “a challenge to a factual determina-
 tion” or “a challenge to a law or regulation as applied to the
 facts of a particular case” if the appeal presents a constitu-
 tional issue. Id. § 7292(d)(2).
                               A
     We begin by addressing our jurisdiction. The govern-
 ment argues that we do not have jurisdiction over this case
 because the Veterans Court merely applied well-estab-
 lished law to the facts of Mr. Gudinas’s case. We disagree.
 Mr. Gudinas’s appeal hinges on an interpretation of 38
 C.F.R. § 3.156(b). Mr. Gudinas’s interpretation of the reg-
 ulation, although broad, would entitle him to relief in this
 case if we were to accept it. Because the appeal presents a
 challenge to the DVA’s interpretation of section 3.156(b),
 we have the statutory authority and obligation to exercise
Case: 21-2171     Document: 28      Page: 5    Filed: 12/02/2022




 GUDINAS   v. MCDONOUGH                                        5



 jurisdiction over Mr. Gudinas’s appeal.        See 38 U.S.C.
 § 7292(c).
                               B
      Section 3.156(b) of the DVA’s regulations provides as
 follows:
     New and material evidence received prior to the ex-
     piration of the appeal period, or prior to the appel-
     late decision if a timely appeal has been filed . . . ,
     will be considered as having been filed in connec-
     tion with the claim which was pending at the be-
     ginning of the appeal period.
 38 C.F.R. § 3.156(b).
     Mr. Gudinas argues that section 3.156(b) requires the
 DVA to expressly assess whether a claim presents new and
 material evidence relating to a prior claim that was filed
 within the time limits described in the regulation, even if
 those two claims have no apparent relationship. In Mr.
 Gudinas’s view, because no such express assessment oc-
 curred here, we should remand this case to the Board to
 make that determination in the first instance. We reject
 that broad reading of section 3.156(b).
     This case is similar to our decision in Manzanares v.
 Shulkin, 863 F.3d 1374 (Fed. Cir. 2017), in several re-
 spects. In Manzanares, the veteran filed a claim to in-
 crease the disability rating for her service-connected ankle
 condition, and the DVA awarded an increased rating for
 that condition. Id. at 1375. During the appeal period for
 the DVA’s decision, the veteran filed a claim for a back con-
 dition, which she asserted was secondary to her ankle con-
 dition. Id. The veteran argued that section 3.156(b)
 required that her back condition be treated as “new and
 material evidence” regarding her ankle condition, and that
 the two claims should therefore be given the same effective
 date.
Case: 21-2171    Document: 28      Page: 6    Filed: 12/02/2022




 6                                    GUDINAS   v. MCDONOUGH



      In Manzanares, the veteran also relied on 38 C.F.R.
 § 3.310(a), which provides that “[w]hen service connection
 is established for a secondary condition, the secondary con-
 dition shall be considered a part of the original condition.”
 The Manzanares court, however, noted that section
 3.310(a) “does not mean that primary and secondary condi-
 tions receive the same effective date.” Manzanares, 863
 F.3d at 1377 (citing Ellington v. Peake, 541 F.3d 1364,
 1365–70 (Fed. Cir. 2008)). The court therefore held that
 the Veterans Court did not err in awarding a later effective
 date for the veteran’s claim for her back condition. Id. at
 1379.
     Manzanares makes clear that it was not error for the
 Board to treat Mr. Gudinas’s claim for sleep apnea and his
 claim for an increased PTSD rating as separate claims for
 purposes of determining the claims’ effective dates. Mr.
 Gudinas, however, contends that Manzanares does not gov-
 ern this case, because the Manzanares court did not ad-
 dress section 3.156(b) and because the court did not
 address the relationship between the terms “claim” and
 “benefit” in 38 C.F.R. § 20.3.
     With respect to section 3.156(b), Mr. Gudinas argues
 that his position is supported by our decisions in Bond v.
 Shinseki, 659 F.3d 1362 (Fed. Cir. 2011), and Beraud v.
 McDonald, 766 F.3d 1402 (Fed. Cir. 2014). In Bond, we
 held that the DVA should have determined whether a
 claim for an increased rating for PTSD constituted new and
 material evidence relating to an earlier claim for PTSD.
 Bond, 659 F.3d at 1363, 1368–69. In Beraud, we held that
 the DVA should have determined whether medical records
 submitted regarding a headache condition were new and
 material evidence relating to an earlier claim for the same
 headache condition. Beraud, 766 F.3d at 1403, 1407. As
 we observed in Manzanares, both of those cases deal with
 a new claim relating to the same condition as that de-
 scribed in the earlier claim. See Manzanares, 863 F.3d at
 1379. In this case, on the other hand, the new claim relates
Case: 21-2171     Document: 28      Page: 7     Filed: 12/02/2022




 GUDINAS   v. MCDONOUGH                                        7



 to a different condition (PTSD) from that of the earlier
 claim (sleep apnea).
     Furthermore, in a recent non-precedential opinion, we
 held that Bond and Beraud do not “require[] the Board to
 make explicit findings as to § 3.156(b)” when determining
 the effective date for a claim of secondary service connec-
 tion. Jordan v. McDonough, No. 2021-1811, 2022 WL
 2712506, at *2 (Fed. Cir. July 13, 2022). We agree with the
 court in Jordan that the Board need not explicitly deter-
 mine whether a claim constitutes “new and material evi-
 dence” relating to a previous claim when the two claims are
 separate for effective-date purposes and the conditions un-
 derlying the claims have no apparent connection to one an-
 other. That is the case here: The Board made a factual
 finding that Mr. Gudinas’s May 2014 claim did not mention
 a psychiatric disability or reflect an intent to file for an in-
 creased disability rating for PTSD, and Mr. Gudinas did
 not raise a challenge to that finding in the Veterans Court.
 See Gudinas, 34 Vet. App. at 32 n.5. That finding is bind-
 ing on us.
     With respect to the regulatory definitions of “claim”
 and “benefit,” Mr. Gudinas argues that those definitions
 require that his claim for an increased PTSD rating be con-
 sidered as part of the same “claim” as his sleep apnea
 claim. Section 20.3(f) defines “claim” as “a written commu-
 nication requesting a determination of entitlement . . . to a
 specific benefit under the laws administered by the [DVA].”
 38 C.F.R. § 20.3(f). Section 20.3(e) defines “benefit” as “any
 payment . . . , entitlement to which is determined under
 laws administered by the [DVA] pertaining to veterans and
 their dependents and survivors.” Id. § 20.3(e).
     Mr. Gudinas argues that his sleep apnea claim should
 be treated as secondary to his PTSD claim. If it were
 treated as such, he contends that the two separate claims
 would represent a single “claim” for purposes of section
 20.3(f) because they are both seeking the same “specific
Case: 21-2171     Document: 28     Page: 8    Filed: 12/02/2022




 8                                     GUDINAS   v. MCDONOUGH



 benefit”: an increase in service-connected compensation.
 However, the definitions of “claim” and “benefit” do not
 suggest that a claim regarding a secondary condition
 should be treated as the same claim as a claim regarding a
 primary condition simply because they both seek addi-
 tional compensation. See also Manzanares, 863 F.3d at
 1378 (“[T]here is nothing in the definition of ‘claim’ in 38
 C.F.R. § 20.3(f) that suggests it includes secondary condi-
 tions or that it carves out a separate rule for secondary ser-
 vice connection.”).
      Moreover, adopting Mr. Gudinas’s arguments regard-
 ing section 20.3 would run afoul of our holding in Ellington.
 In that case, we reasoned that 38 C.F.R. § 3.310(a) does not
 require that a claim for secondary service connection be
 given the same effective date as an earlier claim for the re-
 lated primary condition, because “secondary conditions
 may not arise until years after the onset of the original con-
 dition.” Ellington, 541 F.3d at 1369. Under Mr. Gudinas’s
 reading of the regulations, a secondary condition that
 arises after the filing of an original claim would be entitled
 to an earlier effective date than the date the condition arose
 if the appeal relating to the primary condition were still
 pending. Such a result would be inconsistent with the rea-
 soning underlying our holding in Ellington. Accordingly,
 we decline to adopt Mr. Gudinas’s reading of the definitions
 in section 20.3(e).
     At bottom, even if Mr. Gudinas’s claim for sleep apnea
 were considered secondary to his PTSD claim, the two
 claims would not need to be treated as the same claim for
 purposes of determining their effective dates. And the
 Board is not required to explicitly determine whether a
 submission constitutes “new and material evidence” where,
 as here, the conditions underlying the two claims have no
 apparent connection. Accordingly, we uphold the decision
 of the Veterans Court that Mr. Gudinas is entitled to an
 effective date of October 26, 2015, for his 100 percent
Case: 21-2171    Document: 28     Page: 9    Filed: 12/02/2022




 GUDINAS   v. MCDONOUGH                                    9



 disability rating for PTSD, not an effective date of May 30,
 2014.
    No costs.
                      AFFIRMED